DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-18, directed to an invention that is non-elected without traverse. Accordingly, claims 17-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 17-18: Cancel.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to a method for synthesizing rebaudioside I. The method requires (i) preparing a reaction mixture comprising: (a) a steviol glycoside composition comprising rebaudioside A; (b) a substrate selected from the group consisting of sucrose, uridine diphosphate (UDP), and/or uridine diphosphate-glucose (UDP-glucose); and (c) a UDP-glycosyltransferase enzyme comprising the amino acid sequence of SEQ ID NO: 1; and (ii) incubating the reaction mixture for a sufficient time to produce rebaudioside I.
Prakash et al. (US 2017/0275666 A1) was considered the closest prior art as it provides a method comprising contacting a starting composition like a steviol glycoside mixture comprising rebaudioside A with UDP-glucose and a biocatalyst capable of converting rebaudioside A to rebaudioside I, and incubating the resulting mixture to produce rebaudioside I. What differentiates Prakash et al. is that it does not teach that the biocatalyst is “a UDP-glycosyltransferase enzyme comprising the amino acid sequence of SEQ ID NO: 1”. Philippe et al. (US 2017/0332673 A1) discloses that a UDP-glycosyltransferase enzyme (UGT76G1) having a L200A mutation (corresponds to SEQ ID NO: 1) exhibits greater enzyme activity relative to the wild-type. However, this enzyme activity only pertains to conversion of stevioside to rebaudioside A (i.e., not for conversion of rebaudioside A to rebaudioside I). Since UGT76G1 variants do not have the same enzyme activity for different substrates, a person with ordinary skill in the art would not have been able to predict that Philippe et al.’s UGT76G1 mutant would successfully produce rebaudioside I from rebaudioside A. Hence, the rejections of record have been withdrawn.
Claim 19 was also previously rejected under 35 U.S.C. 112(a) for failing to meet the written description requirement. However, applicant has amended said claim by omitting when the sucrose synthase is added, thus new matter is no longer an issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 and 19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651